SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

347
KA 10-00015
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOHN J. DOVE, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered November 24, 2009. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of attempted assault in the first degree
(Penal Law §§ 110.00, 120.10 [2]). We reject defendant’s contention
that County Court abused its discretion in denying his request to
adjourn sentencing in order to obtain a psychiatric evaluation (see
People v Dockery, 174 AD2d 432, lv denied 78 NY2d 1010). “The
granting of an adjournment for any purpose is a matter resting within
the sound discretion of the trial court” (People v Patterson, 177 AD2d
1042, lv denied 79 NY2d 1049, 1052; see Matter of Anthony M., 63 NY2d
270, 283). Here, a psychiatric evaluation would not have altered the
terms of defendant’s plea bargain. Moreover, defendant had
approximately eight months between the date that he was arrested and
the date of sentencing to obtain such an evaluation (see People v
Brown, 305 AD2d 1068, 1069-1070, lv denied 100 NY2d 579).




Entered:    April 1, 2011                          Patricia L. Morgan
                                                   Clerk of the Court